IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

WC 3" AND TRINITY, LP
a Texas Limited Partnership,
Plaintiff

V.

§
§
§
§
§
§

STK REBEL AUSTIN, LLC §

a Texas LLC, and THE ONE §
GROUP HOSPITALITY, INC. § NO. 1:17-cv-00688-DAE

a Delaware Corporation, §

Defendants §

§

§

§

§

§

§

§

Vv.

WORLD CLASS CAPITAL

GROUP, LLC, NATIN PAUL,

AND SHEENA PAUL
Third-Party Defendants

NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL

 

Comes now Scott R. Kidd and hereby enters an appearance as counsel for WC
3'¢ and Trinity, LP, plaintiff, and World Class Capital Group, LLC, Natin Paul, and

Sheena Paul, third-party defendants. The address and phone number of counsel is:

Scott R. Kidd

Kidd Law Firm

819 West 11™ Street
Austin, Texas 78701
(512) 330-1713

(512) 330-1709 (fax)
scott@kiddlawaustin.com

Scott R. Kidd shall serve as lead counsel for WC 3"4 and Trinity, LP, plaintiff,
and World Class Capital Group, LLC, Natin Paul, and Sheena Paul, third-party

defendants.
KIDD LAW FIRM

819 West 11” Street
Austin, TX 78701
(512) 330-1709 (fax)

Styl Lil

Scott R. Kidd ”

State Bar No. 11385500
(512) 330-1713
scott@kiddlawaustin.com
Scott V. Kidd

State Bar No. 24065556
(512) 542-9895
svk@kiddlawaustin.com

Certificate of Service

A copy of this notice has been served on Farhad Novian through the court’s

CM/ECF system this 29% day of April, 2020

Scott i Kidd
